Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-7, 10, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 10/15/2020 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a controlling unit configured to control a transporting unit and temporary storage units to perform a parallel processing mode in which a transport operation of transporting second sheets from the transporting unit to a second temporary storage unit one by one is performed in parallel with a storage operation of transporting first sheets held by a first temporary storage unit to a first storage unit, and to perform a hold processing mode in which when a number of sheets transported from the transporting unit to the first temporary storage unit reaches a predetermined number, the transport operation is performed while the first temporary storage unit holds the first sheets transported from the transporting unit to the first temporary storage unit, wherein the controlling unit is configured to control the transporting unit and the temporary storage units such that in the hold processing mode, when all of the sheets to be stored in the storage units are held by the temporary storage units or when the first temporary storage unit and the second temporary storage unit become in a full state, the first sheets held by the first temporary storage unit are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658